FILED
                             NOT FOR PUBLICATION                           MAY 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS CHAPEN MORALES,                           No. 12-71632

               Petitioner,                       Agency No. A072-691-036

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Carlos Chapen Morales, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny the petition for review.

      Substantial evidence supports the agency’s finding that Chapen Morales

failed to establish that he suffered harm rising to the level of persecution. See Li v.

Ashcroft, 356 F.3d 1153, 1158 (9th Cir. 2004) (en banc) (describing persecution as

“an extreme concept”). Substantial evidence also supports the agency’s finding

that Chapen Morales did not demonstrate that he has a well-founded fear of future

persecution on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S.
478, 483 (1992) (petitioner must provide some evidence of the persecutor’s

motive); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010). Thus,

Chapen Morales’s asylum claim fails.

      Because Chapen Morales failed to meet the lower burden of proof for

asylum, it follows that he has not met the higher standard for withholding of

removal. See Zehatye, 453 F.3d at 1190.

      The record does not compel the conclusion that it is more likely than not that

Chapen Morales will be tortured by or with the acquiescence of the Guatemalan

government. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.